Exhibit 10.26

WEST COAST BANCORP
DIRECTORS’ DEFERRED COMPENSATION PLAN
(Interim Plan Document for Operational Compliance with the
American Jobs Creation Act)

Effective as of January 1, 2005

1.

PURPOSE.  The purpose of this interim plan document is to provide the
documentation demonstrating the good faith compliance by West Coast Bancorp
(“Bancorp”) with the requirements of the American Jobs Creation Act (the “Act”),
pending the issuance of guidance by the Department of the Treasury and the
Internal Revenue Service regarding the specific plan language required for
compliance with the Act. Bancorp intends to supplant this interim plan document
with a formal, permanent plan document following the issuance of that guidance. 
Bancorp intends to adopt the formal, permanent plan document within the
amendment compliance period that may be announced by the Department of the
Treasury or the Internal Revenue Service.

 

 

 

2.

EFFECTIVE DATE.  This interim plan document will be effective January 1, 2005,
with respect to amounts deferred after December 31, 2004.

 

 

 

3.

GENERAL TERMS AND CONDITIONS.  This interim document incorporates by reference
the terms and conditions of the West Coast Bancorp Directors’ Deferred
Compensation Plan as adopted May 1, 1996, and as amended through Amendment No. 1
(the “1996 Plan”), to the extent those terms and conditions are consistent with
the Act, except that the provisions of the following sections shall supersede
any provisions of the 1996 Plan to the contrary.

 

 

 

4.

MODIFICATION OF DEFERRAL ELECTIONS.  Except to the extent provided under
regulations or other guidance issued under the Act and as allowed in a plan
amendment or policies and procedures adopted by the Plan Administrator, deferral
elections may not be modified or revoked.

 

 

 

5.

TIME FOR PAYMENT.  A Participant may elect, on an enrollment form, either a
specific date or a fixed schedule of payments starting on a specified date on
which distribution of the Participant’s Account is to be made after the close of
the calendar quarter in which the Participant terminates employment.  However,
if the amount of the payment cannot be determined by the date payment is due,
payment shall commence no later than 60 days after the amount is ascertained.

 

 

 

6.

ELECTION OF FORM OF PAYMENT.  Participants shall elect the form of payment of
their benefits on their enrollment forms.




7.

CHANGES IN TIME OR FORM OF PAYMENT.  Participants may change the time or form of
payment they have selected upon the following conditions:

 

 

 

 

(a)

The change cannot take effect for at least 12 months after filing the election
change form required by the Plan Administrator;

 

 

 

 

(b)

If a Participant wants to change the specific date on which a payment is to be
made, the Participant must file the required election change form at least
12 months in advance of that date; and

 

 

 

 

(c)

The Participant must elect to delay the payment for at least five years from the
original payment date (except in the case of death, disability or a financial
hardship withdrawal).

 

 

 

8.

NO ACCELERATION OF BENEFITS.  Neither the time nor the schedule of any payment
under the Plan may be accelerated except to the extent provided under
regulations or other guidance issued under the Act and as allowed in a plan
amendment or policies and procedures adopted by the Plan Administrator.

 

 

 

9.

AMENDMENT AUTHORITY.  The Plan Administrator shall have the amendment authority
with respect to this Plan as it was granted with respect to the 1996 Plan under
Paragraph Five, subparagraph (b) of Amendment No. 2 to the 1996 Plan.


 

WEST COAST BANCORP

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Robert D. Sznewajs, President and CEO

 

 

 

 

Dated:

  December 14, 2004

PAGE 2  DIRECTORS’ DEFERRED COMPENSATION PLAN (INTERIM)